DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 02/02/2022 with respect to claims 1-2 and 4-5 have been fully considered but they are not persuasive.
In re pages 4-6, Applicants state that “Also, claims 1-2 and 4-5 have been amended to address the issue under 35 U.S.C. 112(f). Support for the amendments may be found, e.g., in paragraphs [0025]- [0026] of the specification. No new matter has been added by way of the above amendments. Claim Interpretation In the Office Action, the Examiner states that the claim limitations, “a weather information-acquiring unit”, “a camera installation information-storing unit,” “an image data-storing unit,” “a camera-specifying unit,” “a camera base position information- providing unit,” “a weather information-providing unit,” “a thumbnail image-providing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. By way of this reply, the claims have been amended to modify the limitations to include the terns which themselves are understood by a person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure (1.e., storage and computer), such that the limitations do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is noted MPEP 2181(1)(A) states: “However. 35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function, even when the term 
(1) In response, the Examiner has acknowledged the Applicants’ arguments.

(2) In response, the Examiner respectfully disagrees. It should be noted that the claimed limitations added to independent claim 1 came from previously rejected and now canceled claim 3. Furthermore, HAAS discloses the following: First, device 100 can be any computing device that is capable of sending any type of imagery content (e.g., photos, video, streaming multimedia information, etc.) and any other type of information, such as humidity levels, temperature readings, etc., to server 12 and/or computing device 14, wherein device 100 can be a camera, a video camera, a mobile camera, or any other type of device capable of taking images (e.g. photos and/or video content) and/or taking different types of weather related information (e.g., temperature, pressure, etc.) and providing such information to the server 12 as described in fig. 1 paragraph 22. Thus, it should be noted that the plurality of devices 100 taking images (e.g. photos and/or video content) represent live moving images. Second, forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28. Thus, it should be noted that collected images from one or more devices 100 over different points in time include live moving images as well as past moving images collected over different points in time since the previously collected images become past moving images). Also, see fig. 2 paragraphs 30-35, 43, 45, 46. 
From the above passages, HAAS indeed discloses all the claimed limitations of independent claim 1 that recites “a weather information-acquiring unit, which includes (see ¶s 28, 30 for a weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), acquiring weather information provided with respect to weather, the weather information including information relating to an area of interest (i.e. Device 100 can be a camera, a video camera, a mobile camera, or any other type of device capable of taking images (e.g. photos and/or video content) and/or taking different types of weather related information (e.g., temperature, pressure, etc.) and providing such information to the server 12 as described in fig. 1 paragraph 22)); “a plurality of cameras installed within a plurality of bases, respectively” (see ¶ 29 for a plurality of cameras (i.e. devices 100 as shown in fig. 1) installed within a plurality of bases, respectively (i.e. identification module 62 is configured to identify and physically locate devices 100 (e.g., cameras, video cameras, mobile devices, smart phones, traffic cameras, security cameras, etc.) that are connected via a network to forecasting engine 60 as described in fig. 1). Thus, it should be noted that the plurality of devices 100 have to be installed within bases. Also, see fig. 2 paragraphs 43, 45, 46); “a camera installation information-storing unit, which includes one or more computers, storing information with respect to positions of the bases wherein the plurality of cameras are installed” (see ¶ 29 for a camera installation information-storing unit (i.e. Identification module 62 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), storing information with respect to positions of the bases wherein the plurality of cameras are installed (i.e. Identification module 62 may have identifier information and the respective location information stored regarding one or more different devices 100 as shown in fig. 1). Thus, it should be noted that the plurality of devices 100 have to be installed within bases, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed. Also, see fig. 2 paragraphs 43, 45, 46); “an image data-storing unit, which includes one or more computers, storing images photographed by the plurality of cameras respectively as moving images” (see ¶s 22, 30 for an image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), storing images photographed by the plurality of cameras respectively as moving images (i.e. forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28). Also, see fig. 2 paragraphs 43, 45, 46); “a camera-specifying unit, which includes one or more computers, using the weather information acquired by the weather information-acquiring unit to specify a camera installed within the area of interest based on the information with respect to the positions of the bases, the information with respect to the positions of the bases being stored in the camera installation information-storing unit” (see ¶s 22, 28, 30 for a camera-specifying unit (i.e. identification module 62 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), using the weather information acquired by the weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1) to specify a camera installed within the area of interest based on the information with respect to the positions of the bases (i.e. identification module 62 is configured to identify and physically locate devices 100 (e.g., cameras, video cameras, mobile devices, smart phones, traffic cameras, security cameras, etc.) that are connected via a network to forecasting engine 60 as described in fig. 1 paragraph 29). Thus, it should be noted that the plurality of devices 100 have to be installed within bases), the information with respect to the positions of the bases being stored in the camera installation information-storing unit (i.e. Identification module 62 may have identifier information and the respective location information stored regarding one or more different devices 100 as described in fig. 1 paragraph 29). Thus, it should be noted that the plurality of devices 100 have to be installed within bases, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed). Also, see fig. 2 paragraphs 43, 45, 46); “a weather information-providing unit, which includes one or more computers, providing an image wherein, based on the weather information acquired by the weather information-acquiring unit, the weather information is superposably displayed on the area of interest on a map” (see ¶s 28, 30 for a weather information-providing unit (i.e. mapping module 68 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), providing an image wherein (i.e. mapping module 68 sends the weather forecast to weather module 70 as described in fig. 1 paragraph 36. Also, see paragraphs 34, 35), based on the weather information acquired by the weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1), the weather information is superposably displayed on the area of interest on a map (i.e. the forecasting engine aggregates the consolidated weather forecasts into weather forecast maps as described in fig. 4 paragraph 59). Also, see fig. 4 paragraphs 51-58. Thus, the weather forecast maps show the weather information); “and a moving image-providing unit, which includes one or more computers, acquiring from the image data-storing unit not only live moving images but also past moving images corresponding to the camera specified by the camera-specifying unit to provide the acquired moving images” (see ¶s 30-31 for a moving image-providing unit (i.e. data gathering module 64 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), acquiring from the image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1) not only live moving images but also past moving images corresponding to the camera specified by the camera-specifying unit (i.e. identification module 62 as shown in fig. 1) to provide the acquired moving images. First, device 100 can be any computing device that is capable of sending any type of imagery content (e.g., photos, video, streaming multimedia information, etc.) and any other type of information, such as humidity levels, temperature readings, etc., to server 12 and/or computing device 14, wherein device 100 can be a camera, a video camera, a mobile camera, or any other type of device capable of taking images (e.g. photos and/or video content) and/or taking different types of weather related information (e.g., temperature, pressure, etc.) and providing such information to the server 12 as described in fig. 1 paragraph 22. Thus, it should be noted that the plurality of devices 100 taking images (e.g. photos and/or video content) represent live moving images. Second, forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28. Thus, it should be noted that collected images from one or more devices 100 over different points in time include live moving images as well as past moving images collected over different points in time since the previously collected images become past moving images). Also, see fig. 2 paragraphs 32-35, 43, 45, 46)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAAS et al. (US 2015/0212236 A1)(hereinafter HAAS).
Re claim 1, HAAS discloses a camera system, comprising: a weather information-acquiring unit, which includes one or more computers, acquiring weather information provided with respect to weather, the weather information including information relating to an area of interest (see ¶s 28, 30 for a weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), acquiring weather information provided with respect to weather, the weather information including information relating to an area of interest (i.e. Device 100 can be a camera, a video camera, a mobile camera, or any other type of device capable of taking images (e.g. photos and/or video content) and/or taking different types of weather related information (e.g., temperature, pressure, etc.) and providing such information to the server 12 as described in fig. 1 paragraph 22)); a plurality of cameras installed within a plurality of bases, respectively (see ¶ 29 for a plurality of cameras (i.e. devices 100 as shown in fig. 1) installed within a plurality of bases, respectively (i.e. identification module 62 is configured to identify and physically locate devices 100 (e.g., cameras, video cameras, mobile devices, smart phones, traffic cameras, security cameras, etc.) that are connected via a network to forecasting engine 60 as described in fig. 1). Thus, it should be noted that the plurality of devices 100 have to be installed within bases. Also, see fig. 2 paragraphs 43, 45, 46); a camera installation information-storing unit, which includes one or more computers, storing information with (see ¶ 29 for a camera installation information-storing unit (i.e. Identification module 62 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), storing information with respect to positions of the bases wherein the plurality of cameras are installed (i.e. Identification module 62 may have identifier information and the respective location information stored regarding one or more different devices 100 as shown in fig. 1). Thus, it should be noted that the plurality of devices 100 have to be installed within bases, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed. Also, see fig. 2 paragraphs 43, 45, 46); an image data-storing unit, which includes one or more computers, storing images photographed by the plurality of cameras respectively as moving images (see ¶s 22, 30 for an image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), storing images photographed by the plurality of cameras respectively as moving images (i.e. forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28). Also, see fig. 2 paragraphs 43, 45, 46); a camera-specifying unit, which includes one or more computers, using the weather information acquired by the weather information-acquiring unit to specify a camera installed within the area of interest based on the information with respect to the positions of the bases, the (see ¶s 22, 28, 30 for a camera-specifying unit (i.e. identification module 62 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), using the weather information acquired by the weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1) to specify a camera installed within the area of interest based on the information with respect to the positions of the bases (i.e. identification module 62 is configured to identify and physically locate devices 100 (e.g., cameras, video cameras, mobile devices, smart phones, traffic cameras, security cameras, etc.) that are connected via a network to forecasting engine 60 as described in fig. 1 paragraph 29). Thus, it should be noted that the plurality of devices 100 have to be installed within bases), the information with respect to the positions of the bases being stored in the camera installation information-storing unit (i.e. Identification module 62 may have identifier information and the respective location information stored regarding one or more different devices 100 as described in fig. 1 paragraph 29). Thus, it should be noted that the plurality of devices 100 have to be installed within bases, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed). Also, see fig. 2 paragraphs 43, 45, 46); a weather information-providing unit, which includes one or more computers, providing an image wherein, based on the weather information acquired by the weather information-acquiring unit, the weather information is superposably displayed on the area of interest on a map (see ¶s 28, 30 for a weather information-providing unit (i.e. mapping module 68 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), providing an image wherein (i.e. mapping module 68 sends the weather forecast to weather module 70 as described in fig. 1 paragraph 36. Also, see paragraphs 34, 35), based on the weather information acquired by the weather information-acquiring unit (i.e. server 12 and/or computing device 14 as shown in fig. 1), the weather information is superposably displayed on the area of interest on a map (i.e. the forecasting engine aggregates the consolidated weather forecasts into weather forecast maps as described in fig. 4 paragraph 59). Also, see fig. 4 paragraphs 51-58. Thus, the weather forecast maps show the weather information); and a moving image-providing unit, which includes one or more computers, acquiring from the image data-storing unit not only live moving images but also past moving images corresponding to the camera specified by the camera-specifying unit to provide the acquired moving images (see ¶s 30-31 for a moving image-providing unit (i.e. data gathering module 64 as shown in fig. 1), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), acquiring from the image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1) not only live moving images but also past moving images corresponding to the camera specified by the camera-specifying unit (i.e. identification module 62 as shown in fig. 1) to provide the acquired moving images. First, device 100 can be any computing device that is capable of sending any type of imagery content (e.g., photos, video, streaming multimedia information, etc.) and any other type of information, such as humidity levels, temperature readings, etc., to server 12 and/or computing device 14, wherein device 100 can be a camera, a video camera, a mobile camera, or any other type of device capable of taking images (e.g. photos and/or video content) and/or taking different types of weather related information (e.g., temperature, pressure, etc.) and providing such information to the server 12 as described in fig. 1 paragraph 22. Thus, it should be noted that the plurality of devices 100 taking images (e.g. photos and/or video content) represent live moving images. Second, forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28. Thus, it should be noted that collected images from one or more devices 100 over different points in time include live moving images as well as past moving images collected over different points in time since the previously collected images become past moving images). Also, see fig. 2 paragraphs 32-35, 43, 45, 46)
Re claim 2, HAAS as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising a camera base position information-providing unit providing an image in which the bases wherein the plurality of cameras are installed are displayed on a map (see ¶s 39, 51-53, 55-58 for a camera base position information-providing unit (i.e. Identification module 62 as shown in fig. 1 and/or forecasting engine as shown in fig. 4), which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22),  providing an image in which the bases wherein the plurality of cameras are installed are displayed on a map. First, identification module 62 may have identifier information and the respective location information stored regarding one or more different devices 100 as described in fig. 1 paragraph 29. Thus, it should be noted that the plurality of devices 100 have to be installed within bases, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed. Second, the forecasting engine identifies and documents the location of each of the cameras and/or devices that are sending images and/or other information to the forecasting engine as described in fig. 4 paragraph 54. Third, the forecasting engine aggregates the consolidated weather forecasts into weather forecast maps as described in fig. 4 paragraph 59. Thus, the weather forecast maps show the location of each of the cameras and/or devices that are sending images, wherein the stored identifier information and the respective location information with respect to positions of the bases wherein the plurality of devices 100 are installed. Also, see fig. 2 paragraphs 43, 45, 46)
Re claim 5, HAAS as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the moving images stored by the image data-storing unit are moving images generated from still images photographed by the plurality of cameras, respectively (see ¶s 22, 30 for the moving images stored by the image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1) are moving images generated from still images photographed by the plurality of cameras, respectively (i.e. forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28). Also, see fig. 2 paragraphs 43, 45, 46. Thus, it should be noted that the moving images are generated from photos taken by the plurality of devices 100)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAAS et al. (US 2015/0212236 A1)(hereinafter HAAS) as applied to claims 1, 2 and 5 above, and further in view of SUNDERMEYER et al. (US 2017/0185278 A1)(hereinafter SUNDERMEYER).
Re claim 4, HAAS as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the image data-storing unit further stores the images photographed by the plurality of cameras respectively as well as, and wherein the camera system further, which includes one or more (see ¶s 22, 30 for the image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1) further stores the images photographed by the plurality of cameras respectively as well as, and wherein the camera system further, which includes one or more computers (i.e. one or more computers as described in fig. 1 paragraph 22), acquiring from the image data-storing unit (i.e. forecasting engine 60 as shown in fig. 1) of the camera specified by the camera-specifying unit (i.e. identification module 62 as shown in fig. 1) to provide an image acquired and wherein the moving image-providing unit (i.e. data gathering module 64 as shown in fig. 1) acquires moving images corresponding to a camera selected from a plurality of cameras to provide the acquired moving images (i.e. forecasting engine 60 is configured to collect images and other information from one or more devices, such as video cameras, traffic cameras, smart phones, etc., over different points in time as described in fig. 1 paragraph 28). Also, see fig. 2 paragraphs 43, 45, 46)
HAAS fails to explicitly teach thumbnail images, comprises a thumbnail image-providing unit, a thumbnail image, thumbnail image is displayed as a list, whose thumbnail images are displayed as the list. However, the reference of SUNDERMEYER explicitly teaches thumbnail images, comprises a thumbnail image-providing unit, a thumbnail image, thumbnail image is displayed as a list, whose thumbnail images are displayed as the list (see ¶ 678 for thumbnail images, comprises a thumbnail image-providing unit (i.e. UI as shown in fig. 125), a thumbnail image, thumbnail image is displayed as a list, whose thumbnail images are displayed as the list (i.e. pictures are displayed together in a scrolling thumbnail grid list as shown in fig. 125))
Therefore, taking the combined teachings of HAAS and SUNDERMEYER as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (thumbnail image) into the system of HAAS as taught by SUNDERMEYER.
One will be motivated to incorporate the above feature into the system of HAAS as taught by SUNDERMEYER for the benefit of presenting by the UI a camera history (clips and pictures) views, wherein tap the History icon on the Details View of a camera to see history for that camera, wherein video clips and pictures are displayed together in a scrolling thumbnail grid list, wherein tap on a thumbnail to see the selected clip or picture in full-screen view in order to have a user friendly interaction (see fig. 125 ¶ 678)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/17/2022
/JOSE M. MESA/
Examiner
Art Unit 2484